EXHIBIT 99.1 For your information, please see the attached earnings release of Boise Cascade Holdings, L.L.C. dated November 7, 2007.Please note that segment financial results reported by Boise Cascade Holdings, L.L.C. are not directly comparable to the carve-out financial results for the Boise White Paper, L.L.C.,Boise Packaging & Newsprint, L.L.C. and Boise Cascade Transportation Holdings Corp. businesses presented in Aldabra’s proxy statement on file with the SEC. ***** Boise Cascade Investor Relations 1111 West Jefferson Street PO Box 50 Boise, ID 83728 T 208 384 7023 F News Release Investor Relations Contact Rob McNutt Office For Immediate Release: November 7, 2007 BOISE ANNOUNCES THIRD QUARTER 2 BOISE, Idaho — Boise Cascade Holdings, L.L.C. today reported net income of $49.2million for the third quarter 2007, compared with net income of $36.4million for the third quarter 2006 and $28.9million for the second quarter 2007. Income from operations for the third quarter 2007 was $72.0million, compared with $64.6 million in the same period of 2006 and $48.6million for the second quarter 2007. In September, we announced the sale of our Paper and Packaging & Newsprint segments and recorded these assets as held for sale. We stopped depreciating and amortizing these assets as well as some assets included in our Corporate segment, resulting in approximately $10 million in lower depreciation and amortization expense in third quarter 2007. “The third quarter result in our Paper segment reflects the better supply-demand balance in that business,” said Tom Stephens, chairman and chief executive officer. “While packaging markets were stronger, our Packaging &
